 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8                                              ***
 9   CHARLES ALLEN RANKIN,                             Case No. 2:17-cv-02156-RFB-NJK
10                      Plaintiff,                                      ORDER
11          v.
12   ELDON K. MCDANIEL, et al.,
13                    Defendants.
14
15
16          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

17   a former state prisoner. On June 14, 2018, this Court issued an order denying the

18   application to proceed in forma pauperis for prisoners as moot because Plaintiff was no

19   longer incarcerated. (ECF No. 4 at 2). The Court ordered Plaintiff to file a fully complete

20   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

21   $400.00 by July 16, 2018. (Id.) The Court also ordered Plaintiff to file an updated address

22   By July 16, 2018. (Id.) Plaintiff has not filed an application to proceed in forma pauperis

23   for non-prisoners, paid the full filing fee, filed an update address, or otherwise responded

24   to the Court’s order.

25          District courts have the inherent power to control their dockets and “[i]n the

26   exercise of that power, they may impose sanctions including, where appropriate . . .

27   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

28   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
 1   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
 2   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
 3   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
 4   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
 5   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
 6   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
 7   F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
 8   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
 9   failure to comply with local rules).
10          In determining whether to dismiss an action for lack of prosecution, failure to obey
11   a court order, or failure to comply with local rules, the court must consider several factors:
12   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
13   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
14   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
15   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
16   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
17          In the instant case, the Court finds that the first two factors, the public’s interest in
18   expeditiously resolving this litigation and the Court’s interest in managing the docket,
19   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
20   in favor of dismissal, since a presumption of injury arises from the occurrence of
21   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
22   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy
23   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor
24   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
25   the court’s order will result in dismissal satisfies the “consideration of alternatives”
26   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
27   F.2d at 1424. The Court’s order requiring Plaintiff to update his address and to file an
28   application to proceed in forma pauperis for non-prisoners or pay the full filing fee within



                                                  -2-
 1   thirty days expressly stated that, if Plaintiff failed to timely comply with the order, dismissal
 2   might result. (ECF No. 4 at 2). Thus, Plaintiff had adequate warning that dismissal would
 3   result from his noncompliance with the Court’s order to file an updated address and to file
 4   an application to proceed in forma pauperis for non-prisoners or pay the full filing fee
 5   within thirty days.
 6          IT IS THEREFORE ORDERD that this action is dismissed without prejudice based
 7   on Plaintiff’s failure to update his address and his failure to file an application to proceed
 8   in forma pauperis for non-prisoners or pay the full filing fee in compliance with this Court’s
 9   June 14, 2018 order.
10          IT IS FURTHER ORDERED that the Clerk of Court shall close this case.
11
12          DATED this 30th day of October 2018.
13
14                                                       RICHARD F, BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
